Case ruled by Banking Comm. v. Magnin, ante, p. 36.
Action commenced July 24, 1940, by the Banking Commission of Wisconsin as statutory receiver of the State Bank of Oconto Falls, a delinquent banking corporation, against John E. Magnin to recover on notes executed by the defendant. *Page 41 
From an order sustaining defendant's demurrer to the complaint, plaintiff appeals.
The essential facts in this case are identical with those in Banking Comm. v. Magnin, ante, p. 36,300 N.W. 740, and the rules of law applicable there are likewise decisive of this case.  Both cases were briefed and argued together. The order must be reversed.
By the Court. — Order reversed, and cause remanded for further proceedings according to law.